Order entered October 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00770-CV

                             TTS, LLC, Appellant

                                      V.

EVENFLOW, LLC, DAN MANSELLE, AND TRINITY LOGISTICS, INC.,
                       Appellees

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-05512-2021

                                   ORDER

      Before the Court is the October 20, 2022 unopposed motion of appellee

Trinity Logistics, Inc. for an extension of time to file its brief. We GRANT the

motion and extend the time to November 4, 2022.


                                           /s/    KEN MOLBERG
                                                  JUSTICE